Citation Nr: 1723846	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a rib disability.

2.  Entitlement to a compensable disability rating for recurrent nongonococcal urethritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By that rating decision, the RO continued the noncompensable rating assigned to the service-connected urethritis.  The Veteran disagrees with the noncompensable rating assigned to this disability.

This appeal also stems from a January 2015 rating decision that in part, denied service connection for a rib disability.  The Veteran appealed this denial to the Board.

In June 2016, the Board remanded the issues presently before the Board on appeal to provide the Veteran a Board hearing.  At that time, the Board also remanded for additional development the issues of an initial rating for lumbar strain in excess of 10 percent prior to December 17, 2010 and 20 percent thereafter; entitlement to a compensable rating for herpes simplex lesions; entitlement to a compensable initial rating for pseudofolliculitis barbae; entitlement to an initial rating in excess of 30 percent for asthma; entitlement to a compensable initial rating for sinusitis; entitlement to a compensable rating for allergic rhinitis; entitlement to a compensable initial rating for bilateral hearing loss; entitlement to service connection for a skin disability, originally claimed as eczema; and entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  Those issues are still in remand status, and will be the subject of a later Board decision as appropriate.

In March 2017, the Veteran provided testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In August 2016, the Veteran filed a claim of service connection for prostate cancer as due to exposure to Agent Orange.  Thereafter, the Veteran, through his representative, withdrew such claim.  However, an August 22, 2016 report of general information reflects that the Veteran called to request his claim to be reopened.  He stated that the claim was withdrawn in error by his representative on August 19, 2016.  The issue of entitlement to service connection for prostate cancer therefore should be reinstated, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to a compensable disability rating for recurrent nongonococcal urethritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In a March 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for a rib disability.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for a rib disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal as to the issue of entitlement to service connection for a rib disability in his May 2015 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In a March 2017 written statement, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issue of entitlement to service connection for a rib disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a rib disability is dismissed.


REMAND

The Veteran testified during the March 2017 Board hearing that his recurrent nongonococcal urethritis has worsened since his last VA examination.  The record reflects that he last underwent a VA genitourinary examination December 2010.  He also underwent a VA male reproductive system conditions examination in November 2012 but the clinical findings pertinent to his urethritis were not reported in detail.  He stated that urinary frequency has significantly increased since 2014 and that he needs to go to bathroom now about five times at night, which disturbs his sleeping.  He believes that his bladder is not completely emptying due to the stricture of the urethra.  
 
VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Accordingly, a more contemporaneous VA examination is required to provide a current picture of the Veteran's service-connected disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file any updated treatment records for the Veteran from the VA Medical Center (VAMC) in Detroit, Michigan and all associated outpatient clinics, dated from December 2016 to the present.  All actions to obtain the requested records should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of recurrent nongonococcal urethritis.  The examiner should review the claims file and note that review in the report.  The examiner should conduct all necessary tests and studies, and set forth all clinical findings, particularly the current severity of symptoms, in detail.

The examiner should specifically describe the severity of any associated urine leakage, urinary frequency, voiding dysfunction, and/or obstructed voiding.  The examiner should also discuss whether the Veteran uses incontinence pads and the frequency that those pads are changed, to include during the night.

The examiner should provide an opinion on the functional impact caused by the recurrent nongonococcal urethritis.

A complete rationale for all opinions should be provided.

3.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


